Orient Overseas Assoc. v XL Ins. Am., Inc. (2017 NY Slip Op 08203)





Orient Overseas Assoc. v XL Ins. Am., Inc.


2017 NY Slip Op 08203


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Friedman, J.P., Gische, Kapnick, Kahn, Moulton, JJ.


652292/13 -5022 5021 5020

[*1]Orient Overseas Associates, Plaintiff-Appellant,
vXL Insurance America, Inc., et al., Defendants-Respondents, Cushman & Wakefield, Inc., Defendant.


Nicoletti Horing & Sweeney, New York (John A.V. Nicoletti of counsel), for appellant.
Zelle LLP, Minneapolis, MN (Dan Millea of the bar of the State of Iowa, admitted pro hac vice, of counsel), for XL Insurance America, Inc., Ace American Insurance Company and Arch Insurance Company, respondents.
Robins Kaplan LLP, New York (Sherli M. Furst of counsel), and Robins Kaplan LLP, Boston, MA (William N. Erickson of the bar of the State of Massachusetts, admitted pro hac vice, of counsel), for Westport insurance Corporation, respondent.

Appeals having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Shirley Werner Kornreich, J.), entered August 16, 2016, and from orders of the same court and Justice, entered July 13, 2016,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed for the reasons stated by Kornreich, J. The appeals from the orders are dismissed, without costs, as subsumed in the appeal from the judgment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK